          Case 2:21-cv-00848-JTM Document 7 Filed 09/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ROY CLINON CAMPBELL                                                         CIVIL ACTION

 VERSUS                                                                            NO. 21-848

 CATAHOULA PARISH SHERIFF’S                                                SECTION: “H”(4)
 OFFICE, ET AL.


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

        IT IS ORDERED that Roy Clinon Campbell’s 42 U.S.C. § 1983 complaint is

DISMISSED WITH PREJUDICE for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

       New Orleans, Louisiana, this 10th day of September, 2021.




                                            __________________________________________
                                                     JANE TRICHE MILAZZO
                                                UNITED STATES DISTRICT JUDGE
